DETAILED ACTION
The instant action is in response to application 15 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The 112 rejections have been withdrawn.
Applicant’s remarks on the merits have been considered, but are not persuasive for not taking into account the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 11, 12, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et als “Protection coordination analysis of closed-loop distribution system” (IEEE NPL) in view of O’Regan (US 2018/0233895).
As to claim 1,  Shen discloses a communication-based permissive protection (Fig. 4) method for protecting an electrical power distribution (title) network from an electrical fault (Fig. 
Shen does not explicity close voltage drop.  While overcurrent and voltage drops are related, he does not explicitly use voltage drops.
O’Regan teaches voltage drop messages (¶15 “receive downstream loss of voltage signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen to use voltage tripping and signaling as disclosed in O’regan to account for high impedance faults.
As to claim 2, Shen in view of O’Regan does not explicitly disclose wherein opening the fault interrupter includes opening the fault interrupter at a message transmission time as defined by the time of transmission of the drop of voltage messages.  However, this is obvious.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 10, Shen in view of O’regan teaches wherein the one or more electrical lines are feeder lines (Fig. 2).

As to claim 12, Shen in view of O’regan teaches wherein the electrical power distribution network is a non-radial or closed-loop circuit having two or more sources (Fig. 1 B, the two transformers).
As to claim 16, Shen teaches A method for providing fault isolation from a fault in an electrical power distribution network, the method comprising: providing a power source that provides a power signal; providing a plurality of fault interrupters on one or more electrical lines in the network each receiving the power signal; detecting the fault by each fault interrupter that is between the fault and the power source; sending a fault detection message from each fault interrupter that detects the fault to its immediate downstream fault interrupters from the power source; opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme; detecting 
O’Regan teaches voltage drop messages (¶15 “receive downstream loss of voltage signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shen to use voltage tripping and signaling as disclosed in O’regan to account for high impedance faults.

As to claim 19, Shen in view of O’regan teaches wherein opening one of the fault interrupters upstream of the fault includes opening the fault interrupter immediately upstream of the fault.
Claims 3, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (IEEE NPL) in view of O’Regan (US 2018/0233895) and Staszesky (US 2009/0290275)
As to claim 3, Shen and Orega do not explicitly teach wherein each fault interrupter is assigned a time-current characteristic (TCC) curve that determines when the fault interrupter will open in response to detecting the fault downstream, wherein for a particular fault interrupter its TCC curve is longer the closer the fault interrupter is to the power source.
 Staszesky teaches wherein each fault interrupter is assigned a time-current characteristic (TCC) curve that determines when the fault interrupter will open in response to detecting the fault downstream, wherein for a particular fault interrupter its TCC curve is longer the closer the fault interrupter is to the power source (See Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use TCC curves as disclosed in Shenoy to account for varying current levels in faults.
As to claim 18, Shen and Orega do not explicitly teach wherein opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme includes using a fault protection scheme that is based on a communication enhanced coordination (CEC) 
 Staszesky teaches wherein opening one of the fault interrupters upstream of the fault under a predetermined fault protection scheme includes using a fault protection scheme that is based on a communication enhanced coordination (CEC) protection scheme that employs fault detection messages and shifted time-current characteristic (TCC) curves. (See Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use TCC curves as disclosed in Shenoy to account for varying current levels in faults.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (IEEE NPL) in view of O’Regan (US 2018/0233895) and Ischenko (US 2018/0316188).
As to claim 8, Shen in view of O’Regan does not explicitly teach wherein the one or more electrical lines is a plurality of electrical lines where some of the fault interrupters may be on one electrical line and other fault interrupters may be on other electrical lines, and wherein a particular fault interrupter may receive drop of voltage messages from fault interrupters on different electrical lines.
Ishenko teaches wherein the one or more electrical lines is a plurality of electrical lines where some of the fault interrupters may be on one electrical line and other fault interrupters may be on other electrical lines, and wherein a particular fault interrupter may receive drop of voltage messages from fault interrupters on different electrical lines (item 130, network controller 131, and ¶26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the microgrids as disclosed in Ishenko to make use of distributed generation.  
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et als  (IEEE NPL) in view of O’rega  (US 2018/0233895) and Taft (US 2010/0152910).

Taft teaches wherein the one or more electrical lines is a plurality of electrical lines where some of the fault interrupters may be on one electrical line and other fault interrupters may be on other electrical lines, and wherein a particular fault interrupter may receive drop of voltage messages from fault interrupters on different electrical lines (Taft ¶201 “Traditional fault detection, such as basic over-current detection and analysis are performed from measurements mostly made at the substation and in some systems, with pole-top devices such as smart switches and reclosers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use reclosers as disclosed in Taft to account for nuisance trips.
As to claim 20, Shen in view of O’rega does not disclose wherein the fault interrupters are mounted on a utility pole or in an underground circuit.
Taft teaches wherein the fault interrupters are mounted on a utility pole or in an underground circuit (Taft ¶201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use underground or above ground breakers as disclosed in Taft to reduce direct ground contact.
Allowable Subject Matter
Claims 13-15 allowed.
Claims 4-7, would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowable subject matter in claims 4-7, 13-15 may be found in a previous action.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PETER M NOVAK/Primary Examiner, Art Unit 2839